’Appeal from a decision and award of the Workmen’s Compensation Board. All the substantial medical evidence in the record is to the effect claimant should have an operation for the correction of the effect of an accident and that there is strong and reasonable probability the operation will be successful. The board in these circumstances is not warranted in continuing compensation on the stated ground that “claimant is not unreasonable in refusing surgery” (Matter of Peasley v. Wendling Iron Works, 277 App. Div. 622; Matter of Tillow v. Daystrom Corp., 273 App. Div. 1045; Matter of Wasyluk v. Webb <& Knapp, 12 A D 2d 555). Award reversed and claim remitted to the Workmen’s Compensation Board for further proceedings, with costs to the appellants against the Workmen’s Compensation Board. Bergan, P. J., Herlihy, Reynolds and Taylor, JJ., concur.